Case: 0:18-cv-00001-DLB-EBA Doc #: 60 Filed: 05/06/20 Page: 1 of 15 - Page ID#: 1510




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  NORTHERN DIVISION
                                      AT ASHLAND

  CIVIL ACTION NO. 18-1-DLB-EBA

  LEWIS BUSTETTER                                                                PLAINTIFF


  v.                        MEMORANDUM OPINION AND ORDER


  STANDARD INSURANCE COMPANY                                                    DEFENDANT


                            * *   * *   * *   * *       * *   * *   * *   * *

        This matter is before the Court on Plaintiff Lewis Bustetter’s Motion to Alter or

  Amend Judgment (Doc. # 54) and Motion to Reopen (Doc. # 57). Plaintiff seeks alteration

  under Federal Rule of Civil Procedure 59(e) of the Court’s prior September 24, 2019

  Memorandum Opinion and Order (Doc. # 52) and Judgment (Doc. # 53). See (Doc. #

  54). Additionally, following Defendant Standard Insurance Company’s second denial of

  benefits upon remand, Plaintiff filed a Motion to Reopen (Doc. # 57) for review of this

  determination. Both Motions have been fully briefed and are ripe for the Court’s review.

  (Docs. # 55, 56, 58 and 59). For the reasons set forth herein, the Motion to Alter or Amend

  Judgment (Doc. # 54) is granted in part and denied in part, and the Motion to Reopen

  (Doc. # 57) is granted.

  I.    FACTUAL AND PROCEDURAL BACKGROUND

        Bustetter was employed as a tank-truck driver for Ceva Logistics U.S., Inc., but

  due to an injury that caused chronic left knee pain, ceased working in October 2014.

  (Doc. # 52 at 1–3). Standard Insurance Company (“Standard”), the fiduciary and insurer



                                                    1
Case: 0:18-cv-00001-DLB-EBA Doc #: 60 Filed: 05/06/20 Page: 2 of 15 - Page ID#: 1511




  of the employee benefits plans, approved Bustetter’s claim for long-term disability (“LTD”)

  and life insurance with waiver of premium (“LWOP”) benefits based on his inability to

  perform his own occupation; however, upon review of his claim for continued benefits

  beyond January 2017, Standard terminated his LTD and LWOP benefits for inability to

  show Bustetter could not perform any occupation. Id. at 3–4.

         After exhausting his administrative remedies, Bustetter initiated this lawsuit in

  January 2018 under the Employee Retirement Income Security Act (“ERISA”), alleging

  that Standard had wrongfully deprived him of his LTD and LWOP benefits. (Doc. # 1). In

  his Complaint, Bustetter included “Claims” for breach of contract and attorney’s fees. Id.

  On May 1, 2019, Standard moved for judgment on the Administrative Record. (Doc. #

  46). Bustetter simultaneously moved for summary judgment, requesting that the Court

  reinstate his benefits and find him eligible for prejudgment interest and attorney’s fees.

  (Doc. # 47).

         On September 24, 2019, this Court denied Standard’s Motion for Judgment on the

  Administrative Record and granted in part Bustetter’s Motion for Summary Judgment.

  (Docs. # 52 and 53). In that Order, the Court found that Standard’s decision to deny LTD

  benefits beyond January 2017 was “arbitrary and capricious” based on Standard’s

  reliance on a non-examining physician’s opinion to disregard Bustetter’s subjective

  complaints of pain that were documented by his treating physicians. (Doc. # 52 at 10–

  14). As for LWOP benefits, the Court found Standard acted arbitrarily and capriciously

  by erroneously applying an LTD limitation to Bustetter’s LWOP claim, considering that it

  is more difficult to qualify for LTD benefits, and only offering a brief denial explanation.

  Id. at 15–16. Accordingly, the Court remanded the case to Standard for a full and fair



                                               2
Case: 0:18-cv-00001-DLB-EBA Doc #: 60 Filed: 05/06/20 Page: 3 of 15 - Page ID#: 1512




  inquiry to determine whether Bustetter is entitled to continued benefits. Id. at 16–17. The

  Order also denied both parties’ requests for attorneys’ fees and costs, and declined to

  reinstate Bustetter’s benefits and award him prejudgment interest. Id. at 17–21. The

  corresponding Judgment stated that this was a “final and appealable order.” (Doc. # 53).

         Bustetter then filed a timely Motion to Alter or Amend Judgment under Federal

  Rule of Civil Procedure 59(e), requesting that the Court alter or amend the Order and

  Judgment to: (1) withdraw the previous denial of attorney’s fees to Bustetter and permit

  him to file a motion for attorney’s fees and costs, and (2) reinstate Bustetter’s LTD and

  LWOP benefits, including retroactive payments with interest, until Standard has given him

  a full and fair review of his benefits claim. (Doc. # 54). Additionally, following Standard’s

  December 17, 2019 second denial of benefits after remand, Bustetter filed a Motion to

  Reopen for judicial review of this denial. (Doc. # 57). Standard responded indicating that

  it does not oppose re-opening this matter to allow Bustetter to seek judicial review of its

  decision on remand. (Doc. # 58 at 7).

  II.    ANALYSIS

         A.     Motion to Reopen

         In the ERISA benefits claim context, a motion to reopen a case permits judicial

  review following an administrative decision following remand. See McKay v. Reliance

  Standard Life Ins. Co., No. 1:06-CV-00267, 2008 WL 4615787, at *1 (E.D. Tenn. Oct. 16,

  2008) (citing Bowers v. Sheet Metal Workers’ Nat’l Pension Fund, 365 F.3d 535, 536–

  537 (6th Cir. 2004); Petralia v. AT&T Global Info. Solutions Co., 114 F.3d 352, 354 (1st

  Cir.1997) (“Ordinarily implicit in a federal district court's order of remand to a plan fiduciary

  is an understanding that after a new decision by the plan fiduciary, a party seeking judicial



                                                 3
Case: 0:18-cv-00001-DLB-EBA Doc #: 60 Filed: 05/06/20 Page: 4 of 15 - Page ID#: 1513




  review in the district court may do so by a timely motion filed in the same civil action.”)).

  Specifically, a motion to reopen is appropriate, as remands are usually not final decisions,

  and therefore a plaintiff need only file a motion in the same case for further relief, rather

  than file a new claim. See id.

          Generally, ERISA remands to plan administrators frequently pose procedural

  issues, as remands may vary in their reasoning, scope, and direction to the plan

  administrators. However, in Bowers, 365 F.3d 535, the Sixth Circuit established that a

  district court’s remand to a plan administrator that does not resolve the question of

  whether the claimant is eligible for benefits does not constitute a final decision or final

  judgment. Laake v. Benefits Comm., W. & S. Fin. Grp. Co. Flexible Benefits Plan, 793 F.

  App'x 413, 414 (6th Cir. 2019) (quoting Bowers, 465 F.3d at 536–37) (“[B]ecause the

  district court had ‘merely vacated [the] eligibility determination’ and had ‘not resolve[d] the

  ultimate question of whether [the plaintiff was] eligible for benefits,’ the judgment was not

  final.”).

              Therefore, since the prior Order remanding his claim to Standard was not final,

  Bustetter’s filing of a Motion to Reopen was the appropriate method of seeking judicial

  review of the second denial of LTD and LWOP benefits. See McKay, 2008 WL 4615787,

  at *1 (citing Bowers, 365 F.3d at 536–537) (stating that remands could be challenged in

  the same action); see also Swiger v. Cont'l Cas. Co., No. 7:05-cv-255-ART, 2008 U.S.

  Dist. LEXIS 36204 (E.D. Ky. May 2, 2008) (“After a new determination regarding Plaintiff's

  application for long-term disability benefits has been made by Defendant on remand,

  Plaintiff may challenge that determination upon motion to the Court if he so chooses.”).

  Thus, as the parties’ agree and acknowledge, Standard’s second denial of Bustetter’s



                                                 4
Case: 0:18-cv-00001-DLB-EBA Doc #: 60 Filed: 05/06/20 Page: 5 of 15 - Page ID#: 1514




  claim on December 17, 2019, see (Docs. # 57 at 7; 58 at 1), allows Bustetter to file a

  motion informing the Court of this denial, and accordingly it is reopened. See McKay,

  2008 WL 4615787, at *1 (reinstating upon evidence of second administrative denial).

  Accordingly, Bustetter’s Motion to Reopen (Doc. # 57) is granted.

         B.      Standard of Review for Reconsideration of Prior Order

         Although Bustetter requested amendment or alteration under Rule 59(e), the Court

  finds that Federal Rule of Civil Procedure 54 provides the appropriate vehicle for relief

  based on the procedural posture of the case. See Schmittou v. Metro. Life Ins. Corp.,

  No. 3:05-CV-0013, 2013 WL 1899074, at *1 (M.D. Tenn. May 7, 2013); see also Butler v.

  United Healthcare of Tenn., Inc., No. 3:07-CV-465, 2011 WL 3300674, at *3–4 (E.D.

  Tenn. Aug. 1, 2011) (citing Bowers, 365 F.3d at 536) (stating that Rule 59(e) “does not

  provide a basis for relief,” for reviewing remands but noting the “inherent power” to review

  interlocutory orders under Rule 54(b) and common law).

         Under Rule 54(b), regardless of an order’s designation, it may be revised “before

  the entry of a judgment adjudicating all the claims and all the parties’ rights and liabilities.”

  FED. R. CIV. P. 54(b). Alteration is appropriate if there is an “(1) an intervening change of

  controlling law, (2) new evidence, or (3) a need to correct a clear error of law or prevent

  manifest injustice.” Rodriguez v. Tenn. Laborers Health & Welfare Fund, 89 F. App'x 949,

  959 (6th Cir.2004); see also Leelanau Wine Cellars, Ltd. v. Black & Red, Inc., 118 F.

  App'x 942, 946 (6th Cir.2004) (emphasis removed) (quotation omitted).1


  1        Alternatively, as Bustetter moved for Rule 59(e) alteration, the Court could act upon that
  rule to vacate the portion of its Judgment labeling the decision as “final and appealable” and state
  that the document was incorrectly labeled, a “clear error of law” that a Court may correct. See
  ACLU of Ky. v. McCreary Cty., Ky., 607 F.3d 439, 450 (6th Cir. 2010) (quoting Intera Corp. v.
  Henderson, 428 F.3d 605, 620 (6th Cir. 2005)) (stating the grounds for Rule 59(e) motions). Thus,
  the Court would be using a rule for final orders to alter an order from final to interlocutory.

                                                   5
Case: 0:18-cv-00001-DLB-EBA Doc #: 60 Filed: 05/06/20 Page: 6 of 15 - Page ID#: 1515




         Now that the standard of review has been properly clarified, the Court will turn to

  Bustetter’s assertions that it was a “clear error of law” not to reinstate his benefits and

  deny attorney’s fees, and failure to offer relief on these issues would allow manifest

  injustice. (Doc. # 54 at 2).

         C.      Remand Without Reinstatement of Benefits

         Bustetter asks the Court to reconsider the remedy it chose and argues that rather

  than simply remanding his claim, the Court should have ordered a retroactive

  reinstatement of benefits with interest. (Doc. # 54 at 5). Specifically, Bustetter contends

  that when a claimant was receiving benefits prior to termination, a return to the “status

  quo” until “such time as the full and fair review is completed” is the proper remedy, and

  therefore “it was clear error of law for the Court to not require Standard to bring Mr.

  Bustetter’s benefits current with interest and continue paying his LTD benefits” until such

  a full and fair review was completed. Id. at 6–7. Bustetter also claims that given that he

  has gone without benefits for over three years due to Standard’s arbitrary denial, allowing

  him to continue to not receive benefits “while Standard faces no consequence for its

  conduct,” would be a manifest injustice. Id. at 7. Bustetter is mistaken, as a reinstatement

  of benefits pending a full and fair review is not the appropriate remedy in this scenario.

         Courts have “considerable discretion to craft a remedy after finding a mistake in

  the denial of benefits.” Elliott v. Metropolitan Life Ins. Co., 473 F.3d 613, 622 (6th Cir.




  However, the Court finds construing Bustetter’s Motion as one under Rule 54 is more appropriate,
  as the crux of the matter is that the order was actually never final, regardless of a designation on
  a separate Judgment, and while the Court’s intention can be relevant, these designations cannot
  alter the substance of the order itself. Furthermore, the Court wants to make its intentions clear
  that it is retaining jurisdiction for reasons previously noted. While Rule 54(b) is used before final
  judgment, the Judgment here, incorrectly labeled as final, did not “adjudicate all the claims.” FED.
  R. CIV. P. 54(b).

                                                   6
Case: 0:18-cv-00001-DLB-EBA Doc #: 60 Filed: 05/06/20 Page: 7 of 15 - Page ID#: 1516




  2006) (citing Buffonge v. Prudential Ins. Co. of America, 426 F.3d 20, 31 (1st Cir.2005)).

  However, Courts are typically faced with the option of either awarding retroactive

  reinstatement of benefits to the claimant or remanding the claim to the plan administrator.

  Id. at 621. “[W]here the problem is with the integrity of [the plan administrator’s] decision-

  making process, rather than that [a claimant] was denied benefits to which he was clearly

  entitled, the appropriate remedy generally is remand to the plan administrator.” Id. at 622

  (third alteration in original) (internal quotation marks and citation omitted).

         Accordingly, in its prior Order, the Court chose to remand Bustetter’s claim to

  Standard for a full and fair review, rather than reinstating his benefits. In doing so, the

  Court found that Standard practiced a “flawed decision-making process” because of its

  failure to address the functional capacity determinations made by Bustetter’s treating

  physical therapist and neurologist, used a non-examining physician’s opinion to disregard

  Bustetter’s subjective complaints of pain, and incorrectly applied an LTD standard to the

  LWOP determination. (Doc. # 52 at 16–17).

         Bustetter does not argue that he is clearly entitled to continued benefits, such that

  a remand is unnecessary. Rather, he asserts that the proper course of action for ordering

  a remand upon a finding that a plan administrator acted arbitrarily and capriciously in a

  termination of benefits case is to reinstate benefits while the claimant waits for a full and

  fair review. (Doc. # 54 at 5–8). Bustetter characterizes this as a “status quo” rule, in

  which a claimant who was never receiving benefits in the first place does not receive any

  upon remand, but a claimant whose benefits were terminated is entitled to reinstatement

  while waiting for review. Id.




                                                7
Case: 0:18-cv-00001-DLB-EBA Doc #: 60 Filed: 05/06/20 Page: 8 of 15 - Page ID#: 1517




         Unfortunately for Bustetter, no such blanket “status quo” rule exists, and courts

  use the Elliot rule to remand without any retroactive reinstatement of benefits for both

  initial denial of benefits cases, as well as termination of benefits cases. See, e.g.,

  Helfman v. GE Grp. Life Assur. Co., 573 F.3d 383, 396 (6th Cir. 2009) (applying Elliot

  after determining the plan administrator acted arbitrarily and capriciously in terminating

  the plaintiff’s LTD benefits and deciding to remand to the plan administrator without

  retroactively reinstating benefits).

         While a return to the “status quo” may be appropriate in certain circumstances, this

  is not a categorical rule, or most relevantly, a rule that would be applicable and

  appropriate here. For instance, Bustetter argues that Wenner v. Sun Life Assurance Co.,

  482 F.3d 878 (6th Cir. 2007) confirms this “status quo” rule, however, the court in Wenner

  dealt with an issue of proper notice to a beneficiary of a termination decision, rather than

  an examination as to whether the plan administrator adequately reviewed the evidence

  before it, and the court found reinstatement appropriate “under [those] circumstances.”

  See Wenner, 482 F.3d at 882–83 (finding a plan administrator violated ERISA’s notice

  requirements when its initial termination letter stated that the claimant’s failure to respond

  to an updated information request “was the sole basis for the benefits termination, but the

  final decision letter stated the entirely new reason”).

         Bustetter also characterizes Sixth Circuit precedent as having established a clear

  rule for reinstatement of benefits upon a finding that a plan administrator reviewed

  medical evidence arbitrarily and capriciously. (Docs. # 54 at 6; 56 at 5–6). Specifically,

  Bustetter cites Williams v. Int'l Paper Co., 227 F.3d 706 (6th Cir. 2000), in which the court

  stated that, while remand can be a proper remedy, “where the review of the medial [sic]



                                                8
Case: 0:18-cv-00001-DLB-EBA Doc #: 60 Filed: 05/06/20 Page: 9 of 15 - Page ID#: 1518




  evidence was arbitrary and capricious or unreasonable, the proper remedy is to

  retroactively grant benefits without a remand.” Williams, 227 F.3d at 715. However,

  contrary to Bustetter’s assertion, this statement in Williams has not been applied so

  broadly as to mean that all instances of arbitrary and capricious review of medical

  evidence warrant a reinstatement of benefits.

         In Williams itself, the court reinstated the claimant’s benefits because of the plan

  administrator’s improper “selective review” of the medical evidence, namely that the plan

  administrator told its medical consultants not to review two letters from the claimant’s

  doctor that demonstrated that he had a disability “within the meaning of the plan,” while

  ensuring the claimant that it was reviewing all of the evidence he submitted. Id. at 714–

  15. “[O]mission is critical, because the failure to consider evidence that is offered after

  an initial denial of benefits renders a final denial of benefits arbitrary and capricious.

  Glenn v. MetLife, 461 F.3d 660, 672 (6th Cir. 2006), aff'd sub nom. Metro. Life Ins. Co. v.

  Glenn, 554 U.S. 105 (2008) (reinstating benefits, citing Williams, at least in part due to a

  plan administrator’s failure to even mention a letter the plaintiff submitted on appeal that

  contained a medical opinion that the plaintiff was disabled submitted from the only treating

  physician).

         Additionally, the court in Williams reinstated benefits based on two grounds—

  "selective review,” as mentioned, and clear evidence of disability or lack of contrary

  evidence and no need for further factual findings.             Williams, 227 F.3d at 715

  (citing Canseco v. Construction Laborers Pension Trust for Southern California, 93 F.3d

  600, 609 (9th Cir. 1996)) (“[I]t is also appropriate to retroactively grant disability benefits

  without remanding the case where there are no factual determinations to be made.”); see



                                                9
Case: 0:18-cv-00001-DLB-EBA Doc #: 60 Filed: 05/06/20 Page: 10 of 15 - Page ID#:
                                    1519



also Dover v. Metropolitan Life Ins. Co., No. 03-2074, 2005 WL 1601531, at *3–4 (6th Cir.

Jan. 12, 2005) (reinstating benefits on both grounds—“insufficiency of the evidence” of

employability and improper reliance on medical evidence from a non-treating consultative

professional who only viewed certain records from the claimant’s time in prison, while

ignoring two separate medical opinions finding the plaintiff disabled).

       Williams is consistent with Elliot, in that reinstatement is appropriate when a

plaintiff is clearly eligible for benefits. Notably, courts have found plan administrators

arbitrary and capricious in their review of medical evidence, but nonetheless, have

remanded without reinstatement of benefits under Elliot, as this Court did. See, e.g.,

Cannon ex rel. Cannon v. PNC Fin. Serv’s Group, 645 F. App’x 344, 346–47 (6th Cir.

2016) (finding it arbitrary partially due to plan administrator’s failure to consider a

physician’s letter about a recent surgery he performed on plaintiff that would demonstrate

her disability, but remanding without reinstatement under Elliot); Zuke v. Am. Airlines,

Inc., 644 F. App'x 649, 654–55 (6th Cir. 2016) (remanding a termination of benefits

decision to the plan administrator without reinstatement of benefits “[g]iven the objective

evidence ignored by the Plan as well as the cursory manner in which [plaintiff’s] treating

physicians' findings were dismissed”). These cases confirm that Williams should not be

read as stating a broad, categorical rule for reinstatement following arbitrary and

capricious review of medical evidence.

       In its prior Order, the Court found Standard acted arbitrarily in its reliance on the

opinion of a consultative, non-treating physician, who wrote a one-paragraph cursory

rejection of the functional capacity findings from the treating physical therapist and

neurologist. (Doc. # 52 at 10–14). Even though Standard was arbitrary and capricious



                                            10
Case: 0:18-cv-00001-DLB-EBA Doc #: 60 Filed: 05/06/20 Page: 11 of 15 - Page ID#:
                                    1520



in its review of the medical evidence, the Court did not err in remanding without

reinstatement of benefits. Additionally, remand was proper for the failure to “explain

adequately the ground of its decision,” Bishop v. Sun Life Assur. Co. of Canada, 5:06-cv-

38-JBC, 2007 WL 141051, at *5 (E.D. Ky. Jan. 17, 2007) (citing Caldwell v. Life Ins. Co.

of North America, 287 F.3d 1276, 1288 (10th Cir. 2002)). In contrast to Williams, the

medical evidence here was at least considered, as Standard did not bar its consultative

physician from reviewing the medical opinions of treating sources, which is evident from

the one paragraph reference to the treating source’s findings. See Williams, 227 F.3d at

714–16 (stating that the plan administrator there ignored evidence rather than cursorily

explaining it).

        Additionally, the Court acknowledged that conflicting medical evidence exists that

could show Bustetter was ineligible for LTD benefits, which made remand, rather than

reinstatement of benefits, appropriate. Cf. Williams, 227 F.3d at 714–16 (reinstating

benefits after finding no further factfinding necessary and no conflicting evidence); Dover,

2005 WL 1601531 at *3–4 (reinstating benefits when the medical record demonstrated

disability with the only contrary evidence being the opinion of a non-treating medical

professional with limited access to the claimant’s records). Importantly, Bustetter fails to

offer any arguments to show that the arbitrary and capricious conduct rises to the arbitrary

and capricious level in Williams, but instead argues that Williams creates a broad rule for

reinstatement. Ultimately, this is misguided, as failure to even acknowledge case-by-

case differences does little to convince the Court that such differences are not relevant

here.




                                            11
Case: 0:18-cv-00001-DLB-EBA Doc #: 60 Filed: 05/06/20 Page: 12 of 15 - Page ID#:
                                    1521



       For these reasons, the Court concludes that altering its prior Order to reinstate

benefits as suggested by Bustetter is not appropriate, as he has demonstrated neither

clear error of law nor manifest injustice of the prior decision. See Rodriguez, 89 F. App'x

at 959 (articulating the Rule 54 standards to reconsidering a prior order). Because

benefits will not be reinstated, the issue as to whether interest should be awarded is moot.

Accordingly, the request for reinstatement of benefits is denied.

       D.     Attorney’s Fees

       As for attorney’s fees, Bustetter included a very brief request for fees in both his

Complaint and Motion for Summary Judgment. See (Docs. # 1 at 4; 27 at 49). Now,

Bustetter argues the Court erroneously denied him the opportunity to submit a post-

remand motion for fees, and instead, erroneously ruled on that issue before affording him

the right to fully argue it. (Doc. # 54 at 2–5). Adjudication procedures for attorney’s fees

requests vary. While some attorney’s fees are typically claimed in the party’s pleading,

as they are “analogous to damages” and an “integral part” of the claims on the merits,

Clarke v. Mindis Metals, Inc., 99 F.3d 1138, 1996 WL 616677, at *3 (6th Cir. 1996)

(unpublished); see Lynch v. Sease, No. 6:03-479-DCR, 2006 WL 1206472, at *5 (E.D.

Ky. May 2, 2006) (distinguishing “fees recoverable as an element of damages, as when

sought under the terms of a contract”), more typically, attorney's fees are separate claims,

“collateral to the merits [claims] and are awarded only after the entry of judgment.” Id.

(citing FED. R. CIV. P. 54(d)(2)(B)). Thus, once judgment on the merits is entered, and

subsequently upon briefing of an attorney’s fees motion, a separate order is issued for

the disposition of the fee claim. See FED. R. CIV. P. 54(d)(2)(B); FED. R. CIV. P. 58(a)(3)




                                            12
Case: 0:18-cv-00001-DLB-EBA Doc #: 60 Filed: 05/06/20 Page: 13 of 15 - Page ID#:
                                    1522



(stating that a ruling on attorney’s fees under Rule 54(d) does not require the filing of a

separate judgment document for judgment to be entered).

       Under the local rules in this District, such a motion for attorney’s fees under Rule

54(d) must be filed no later than thirty days from entry of judgment. L.R. 54.4; see

Epperson v. Colbert, 679 F. App'x 410, 418 (6th Cir. 2017) (quoting Stallworth v. Greater

Cleveland Reg’l Transit Auth., 105 F.3d 252, 257 (6th Cir. 1997)) (noting that while Rule

54(d) imposes a fourteen day deadline, a district court “remain[s] free to

adopt local rules establishing timeliness standards for the filing of claims for

attorney’s fees”)

       Under 29 U.S.C. § 1132(g)(1), a “court in its discretion may allow a reasonable

attorney’s fee,” however, the party requesting the fee must have achieved “some degree

of success on the merits.” Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 255

(2010) (quoting Ruckelshaus v. Sierra Club, 463 U.S. 680, 694 (1983)). In contrast to

other attorney’s fees statutes that usually grant fees to a prevailing party, § 1132(g)(1)

offers a wider window of relief, affording either party an opportunity for relief after “some

success,” which thus allows for attorney’s fees awards following some remands, based

on the nature of the remand. See, e.g. McKay v. Reliance Standard Life Ins. Co., 428

Fed. App’x. 537, 546–47 (6th Cir. 2011); Hardt, 560 U.S. at 255 (quoting

Ruckelshaus, 463 U.S. at 694).

       Referring to Rule 54(d), Bustetter argues that it was clear error to stray from the

standard procedure of allowing a party to submit a separate motion for attorney’s fees

after deciding a benefit claim. (Doc. # 54 at 2–5). Notably, while Rule 54(d) establishes

procedure for filing fee motions after judgment, the rule refers to the appropriate time for



                                             13
Case: 0:18-cv-00001-DLB-EBA Doc #: 60 Filed: 05/06/20 Page: 14 of 15 - Page ID#:
                                    1523



filing a motion as after “entry of judgment,” and earlier defines judgment as “an order from

which an appeal lies.” FED. R. CIV. P. 54(a) & (d).

       Here, Bustetter’s prior request for attorney’s fees at the summary judgment phase

was made in passing. In fact, in a span of three sentences, he requested fees if the case

were remanded or benefits were reinstated in accordance with the “some success on the

merits” rule in Hardt. (Doc. # 47 at 29). While attorney’s fees are separate claims, the

Court’s prior decision to deny fees, upon fully considering the benefits claim, and only

then articulating its reasoning for subsequently denying attorney’s fees that the parties

briefly requested based on the decision to remand, was not an error of law.

       Ultimately, the Court will construe Bustetter’s request as a motion for leave to file

a motion for attorney’s fees, see Laake, 793 F.App'x at 415, and clarify that the original

denial was without prejudice, meaning subsequent fee motions may be appropriate for

either party within the Court’s discretion, and with each party demonstrating, in

accordance with Hardt, both achievement of “some success on the merits,” as well as

that it should be awarded fees based on other factors. Thus, alteration of denial of

Bustetter’s attorney fee request is denied. However, the Court will grant him leave to file

a motion for attorney’s fees at the conclusion of the litigation.

III.   CONCLUSION

       Accordingly, for the reasons stated herein,

       IT IS ORDERED as follows:

       (1)    Plaintiff’s Motion to Alter or Amend Judgment (Doc. # 54) is DENIED IN

PART and GRANTED IN PART as set forth herein;




                                              14
Case: 0:18-cv-00001-DLB-EBA Doc #: 60 Filed: 05/06/20 Page: 15 of 15 - Page ID#:
                                    1524



        (2)     Plaintiff is granted leave to file a motion for attorney’s fees at the conclusion

of the litigation;

        (3)     Plaintiff’s Motion to Reopen (Doc. # 57) is GRANTED with Plaintiff’s case

against Defendant reinstated. The Clerk of the Court shall return this matter to the active

docket; and

        (4)     Within twenty-one (21) days, counsel shall file a joint status report

containing a proposed scheduling order for discovery and briefing of the second denial of

benefits. Should the parties find that a joint report is not possible, the parties shall each

file individual reports, which the Court shall entertain for the purposes of setting out its

revised scheduling order or other appropriate order.

        This 6th day of May, 2020.




J:\DATA\ORDERS\Ashland Civil\2018\18-1 Order Denying MTA in part Granting in part (2).docx




                                                15
